Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Liaw (US 2016/0111430).
	In re claim 10, Liaw teaches a method of manufacturing a semiconductor device, the method comprising:
forming a first gate electrode 120 (i.e. a metal gate, [0026]) over a first active region 106 in a substrate 106/108/104/102 (Fig. 1C);
depositing a dielectric layer 111/121 over the first gate electrode120 (Fig. 1D); 
etching the dielectric layer 111/121 to define an opening 119, wherein the opening 119 exposes a second active region 108 (i.e. a doped region 108 acts as a second active region) in the substrate 16/108/104/102, and the opening 119 further exposes a portion of the first gate electrode 120 (Fig. 1D); and
depositing a conductive material 122 in the opening 119 to electrically connect the first gate electrode 120 to the second active region 108, wherein filling the opening 119 comprises directly contacting the first gate electrode 120 with the conductive material 122 (Fig. 1E).

    PNG
    media_image1.png
    288
    346
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    279
    348
    media_image2.png
    Greyscale


	In re claim 11, Liaw teaches that etching the dielectric layer 121/111 further comprises removing a portion of a sidewall spacer 114 from the first gate electrode 120 (Figs. 1C,1D).
	In re claim 13, Liaw teaches that forming a source/drain feature 108 in the second active region 108 ([0021]), wherein etching the dielectric layer 121/111 comprises exposing the source/drain feature 108 (Fig. 1D).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent US’859 fully encompass the scope of claims 1 and 2 of the instant application, regardless the obvious variation in claimed language.
Claim 1 (instant application)
Claim 1 (US ‘859)
1. A semiconductor structure, comprising;
*   a first transistor comprising a first gate structure over a first active region in a substrate;
*   a second active region in the substrate; and
*   a first butted contact, wherein the butted contact comprises:
   --  a first portion extending in a first direction and overlapping the second active region, and 
   --  a second portion extending from the first portion in a second direction, different from the first direction, wherein the second portion directly contacts the first gate structure.
1. A semiconductor structure, comprising: *   a first transistor comprising a first gate structure over a first active region in a substrate; 
*   a second transistor comprising a second gate structure over a second active region in the substrate; and 
*   a butted contact electrically connecting the second active region of the second transistor to the first gate structure of the first transistor, wherein the butted contact comprises: 
  --  a first portion extending along a first direction and overlapping at least the second active region, and 
  --  a second portion extending along a second direction different from the first direction and intersecting the first portion, wherein the second portion directly contacts the first gate structure.
2. The semiconductor structure of claim 1, further comprising a second transistor, wherein the second transistor comprises a second gate structure over the second active region.
1. A semiconductor structure, comprising: a first transistor comprising a first gate structure over a first active region in a substrate; a second transistor comprising a second gate structure over a second active region in the substrate; and a butted contact electrically connecting the second active region of the second transistor to the first gate structure of the first transistor, wherein the butted contact comprises: a first portion extending along a first direction and overlapping at least the second active region, and a second portion extending along a second direction different from the first direction and intersecting the first portion, wherein the second portion directly contacts the first gate structure.



Allowable Subject Matter
8.	Claims 15-20 are allowed.
9.	Claims 3-9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
	In rec claims 12 and 14, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0111430.  The improvement comprises that removing the portion of the sidewall spacer comprises exposing a sidewall of the first gate electrode and depositing the conductive material comprises depositing the conductive material along the exposed sidewall of the first gate electrode (claim 12); and forming the gate electrode at least partially overlapping an isolation structure (claim 14).
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0009750.  The improvement comprises the second gate structure extends in a first direction and the butted contact extends beyond the second gate structure.

Response to Arguments
11.	Applicant’s arguments submitted on 7/20/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814, 8/16/2022



/HSIEN MING LEE/